DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In paragraph 0019,
Appropriate correction is required.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:
Regarding claim 9, line 1 reads “wherein s second end” but should instead read “wherein a second end”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




5.	Claims 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "the tension member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation "the inferior direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

7.       Claims 13-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Lines 1-2 recite “the pulley is positioned subcutaneously” which positively recites part of the human body. It is suggested to recite -- capable of being positioned -- to overcome the rejection. For examination purposes, it will be treated as reading such. Claim 14 is rejection as depending from claim 13. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (U.S. Patent 9717537).
	Regarding claim 1, Gordon discloses a device (Fig. 1 device 200) comprising: an engagement member (Fig. 9B shackle 202) for engaging an iliac crest (Fig. 1 pelvic bone 102) of a subject; and a pulley assembly (Fig. 1 connection means 204 and actuation mechanism 201) for causing the engagement member to move the iliac crest inferiorly (although Fig. 1 shows ball 404, crimp 406, and pedicle screw 412 as being anchored into vertebrae, these could also be anchored to an object inferiorly to the pelvis, such as to a bar on a table), thereby displacing the iliac crest relative to a rib cage of the subject (anchoring ball 404 and crimp 406 to something such as a bar and actuating 201 would cause the pelvis to be displaced inferiorly).
	Regarding claim 2, Gordon discloses the engagement member includes an anchor (Fig. 1 shackle 202 serves as an anchor).
	Regarding claim 3, Gordon discloses a pin (Fig. 9A, see annotated below claim 4) configured to be fixed to the iliac crest (Fig. 1 shows character 210 fixed to the iliac crest; although column 5 line 67 refers to character 210 as a hole created in pelvic bone, Fig. 9A annotated below shows character 210 as the pin that goes through the hole in the pelvic bone), wherein the engagement member is configured to couple with the pin (Fig. 9B shows character 210 being coupled to shackle 202).
	Regarding claim 4, Gordon discloses the pin which is considered a fixation element (Fig. 9A, see annotated directly below that pin is a fixation element). 

    PNG
    media_image1.png
    444
    664
    media_image1.png
    Greyscale


	Regarding claim 5, Gordon discloses the pulley assembly (Fig. 1 connection means 204 and actuation mechanism 201) includes a pulley (Fig. 1 connection means 204) and a tensioning mechanism (Fig. 9A tubular leadscrew 218 and magnet 220).
	Regarding claim 6, Gordon discloses a first end of the pulley is coupled to the engagement member (Fig. 9A shows ball end 214 of connection means 204 inserted through bearing cap 208, which is then indirectly coupled to shackle 202 through actuation mechanism 201).
	Regarding claim 7, Gordon discloses the tensioning mechanism is configured to provide tension to the pulley thereby maintaining a position of the pulley (col. 6, lines 9-14).
	Regarding claim 8, Gordon discloses a second end of the pulley, opposite the first end, is configured to be grasped by a medical professional (although ball 404, crimp 406, and pedicle screw 412 are shown in Fig. 1 as being anchored into vertebrae, these could also be grasped and pulled inferiorly by a medical professional) to move the iliac crest inferiorly.
	Regarding claim 9, Gordon discloses a second end of the pulley, opposite the first end, is configured to be fixed to a surgical table or bar (although ball 404, crimp 406, and pedicle screw 412 are shown in Fig. 1 as being anchored into vertebrae, these could also be anchored inferiorly to the pelvis, such as to a bar on a table).
	Regarding claim 11, Gordon discloses at least a portion of the pulley is configured to be positioned subcutaneously about the subject (in the case of a medical professional grasping or anchoring ball 404 and crimp 406 to a bar while shackle 202 is anchored to an iliac crest, a portion of the pulley would be capable of being positioned subcutaneously), and wherein a remainder portion of the pulley and the tensioning member is configured to be positioned external to the subject (although ball 404, crimp 406, and pedicle screw 412 are shown in Fig. 1 as being anchored into vertebrae, these could also be positioned externally).
	Regarding claim 12, Gordon discloses the pulley includes a tie, cord, tether, strap, line, band, rope, or wire (col. 3, lines 5-8).
	Regarding claim 13, as understood, Gordon is capable of positioning at least a portion of the pulley subcutaneously extending from the engagement member in the inferior direction subcutaneously. For example, in the case of a medical professional grasping or anchoring ball 404 and crimp 406 to a bar on a table while shackle 202 is anchored to an iliac crest, a portion of the pulley would be capable of being positioned subcutaneously. 
	Regarding claim 14, as understood, Gordon is capable of positioning a remainder of the pulley and the tensioning mechanism (Fig. 12 actuation means 300; col. 8, lines 17-19 disclose actuation means 300 is positioned on externally on a patient’s skin) external to the patient. For example, in the case of a medical professional grasping or anchoring ball 404 and crimp 406 to a bar on a table while shackle 202 is anchored to an iliac crest, a portion of the pulley would be capable of being positioned externally.

10.	Claim(s) 1, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al. (U.S. Patent 6068648).
	Regarding claim 1, Dean discloses a device (Fig. 5A delivery device 70 and cable 20 anchor 30 combination; although this device is referenced to be used with a different bone in Fig. 12A-E, it could also be anchored to an iliac crest) comprising: an engagement member (Fig. 13 anchor 30) and a pulley assembly (Fig. 13 cable 20).
	Regarding claim 5, Dean discloses the pulley assembly (Fig. 5A delivery device 70 and cable 20) includes a pulley (Fig. 5A cable 20) and a tensioning mechanism (Fig. 5A delivery device 70).
	Regarding claim 10, Dean discloses the tensioning mechanism includes a ratchet tensioner (Fig. 5A pawl housing 75 and pawl 77).

11.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Gara (U.S. Patent Application Publication 20060217650).
	Regarding claim 15, O’Gara discloses a method for accessing a surgical target site of a subject, the method comprising: accessing an iliac crest of a subject (Fig. 1 hemipelvis 5 and 6; paragraph 0009, lines 1-10); providing an iliac crest displacement device (Fig. 1 bone screws 1, frame 2, frame 3, clamp 4, frame attachment 8, force transmitter 9, lever arm 11), the iliac crest displacement device including: an engagement member for engaging the iliac crest of the subject (Fig. 1 bone screws 1 and frame 2); and a pulley assembly (Fig. 1 wire 9 and winch device 11) for causing the engagement member to move the iliac crest inferiorly (in paragraph 17, lines 5-6 explain the hemipelvis being translated vertically; in Fig. 3 the iliac crest is seen being moved inferiorly to the head, as noted by the arrow); engaging the iliac crest with the engagement member (paragraph 0009, lines 1-4); using the pulley assembly to cause the iliac crest to move inferiorly (in paragraph 17, lines 5-6 explain the hemipelvis being translated vertically; in Fig. 3 the iliac crest is seen being moved inferiorly to the head, as noted by the arrow) thereby displacing a pelvis of the subject relative to a rib cage of the subject (by moving the pelvis inferiorly as previously explained, it would be moved relative to the rib cage); and providing tension to the pulley to hold the position of the iliac crest in the displaced position (paragraph 0017, lines 15-20 explains the pelvis is attached to a frame which is secured in a certain position).

Conclusion
12.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional art of cited interest. This includes Walker (U.S. Patent 9693813) Pool (U.S. Patent 10039661), Suddaby (U.S. Patent Application 20180325557). Each of these additional references is within the art of bone alignment/manipulation.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLIE CLINE whose telephone number is (571)272-5795. The examiner can normally be reached M-F 8:30a-5p.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLIE D CLINE/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773